Case 2:19-cv-07926-PA-SK Document 15 Filed 06/25/20 Page 1of1 Page ID #:70

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. 2:19-cv-07926-PA (SK) Date June 25, 2020
Title Daniel J. Lollis v. County of Los Angeles et al.
Present: The Honorable Steve Kim, U.S. Magistrate Judge
Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: FAILURE TO
SERVE

On November 20, 2019, Plaintiff filed his First Amended Complaint (“FAC”). (ECF 10).
In February 2020, the Court determined that Plaintiff could serve the FAC on Defendant Jacob
L. Jones, as limited by the Court’s Final Screening Order (ECF 11) and Plaintiff's Notice of
Voluntary Dismissal (ECF 12). So the Court issued an initial case management order and
summons. (ECF 13, 14). The case management order told Plaintiff that he needed to serve the
summons and FAC on Defendant Jones by May 26, 2020. (ECF 13 at 2). Yet as of this order,
Plaintiff has not effectuated service on Defendant Jones.

Therefore, Plaintiff is ORDERED TO SHOW CAUSE on or before July 27, 2020,
why this action should not be dismissed for failure to prosecute and failure to effectuate service
of process. See Fed. R. Civ. P. 41(b), 4(m). If Plaintiff no longer wishes to pursue this action,
he may voluntarily dismiss the action without prejudice using the attached Form CV-09. See
Fed. R. Civ. P. 41(a). Failure to file a timely response to this order or notice of
voluntary dismissal will result in a recommendation that this action be dismissed
without prejudice for lack of prosecution. See L.R. 41-1.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
